By Judge Michael P. McWeeny
This matter came before the Court on the Defendants' motions to vacate default judgments and to quash a garnishment. A hearing took place on May 27, 1997. After hearing oral arguments, the Court took the matt» under advisement and asked both parties to submit briefs, Having reviewed die underlying authorities, die Court grants the various motions.

Facts

On May 24, 1996, Analytical & Research Technology, Inc. (“ART") filed in this Court a Motion for Judgment against Daninger, Hammock, and Finney (“Defendants”) for breach of an employment agreement. Service on the Defendants was obtained through the Secretary of the Commonwealth. When the Defendants did not answer die Motion for Judgment, die Court entered a default judgment against, all of the Defendants. The Defendants then appeared and petitioned die Court to vacate the default judgments on die grounds of lack of personal jurisdiction.

Personaljurisdiction

In Virginia, determinations of personal jurisdiction are a two part analysis. First, a plaintiff must prove that a defendant meets one of die statutory requirements of Virginia’s long arm statute. Second, a plaintiff must prove that the court’s exercise of jurisdiction will not overstep die limits of due process. Omega Homes, Inc. v. Citicorp Acceptance Co., 656 F. Supp. 393 (W.D. Va. 1987). In this case, the Plaintiff has asserted that Virginia has personal jurisdiction over the Defendants based upon Va. Code § 8.01-328.1(A)(1) and (2). These sections provide tiiat Virginia has personal jurisdiction over a person when die cause of action arises from the person transacting business in Virginia or contracting to supply services or things in fee Commonwealth, hr the case atb»r ART-arguesthatallof the Defendants were employees of a Virginia company and had various other contacts with the Commonwealth.
The Court, however, finds that even assuming that die Plaintiff has met die requirements of Virginia’s long arm statute, the Defendants’ contacts with Virginia are insufficient to provide personal jurisdiction under die due process *87clause of the U.S. Constitution. The United States Supreme Court has stated that “the constitutional touchstone remains whether the defendant purposely established 'minimum contacts' in the forum State.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (citation omitted). While arguably, the Plaintiff has shown that die Defendants have some minimum contacts with Virginia, the Court finds that these contacts are insufficient to give Virginia personal jurisdiction. Specifically, the United States Supreme Court has stated.
Once it has been decided that a defendant purposefully established minimum contacts within the forum State, these contacte may be considered in light of other factors to determine whether the assertion of personal jurisdiction would comport with “fair play and substantial justice.” Thus, courts in “appropriate case[sj" may evaluate “the burden on the defendant,” “the forum State's interest in adjudicating the dispute,” “the plaintiffs interest in obtaining convenient and effective relief” “the interstate judicial system’s interest in obtaining die most efficient resolution of controversies,” and tire “shared interest of the several states in furthering fundamental substantive social policies.”
Id. at 476 (citations omitted). Using the Supreme Court’s analysis, the Court finds that personal jurisdiction in this matter would not compart with Mr play and substantial justice. Specifically, in this case, the Defendants are all residents and citizens of the state of Georgia, the employment contract was executed in Georgia, and all services contemplated were to be performed in Georgia. Nothing in this relationship would cause these Defendants to reasonably anticipate that they would be compelled to adjudicate their disputes in Virginia. Additionally, it was the Plaintiff that “reached out” to Georgia to hire die Defendants. Based upon these considerations and die other factors identified by the United States Supreme Court, this Court finds that it does not have personal jurisdiction over the Defendants.

Conclusion

For the above stated reasons, the Court grants the motions to vacate the default judgments and to quash the garnishment